EXHIBIT 10.5

 

SECOND AMENDMENT TO THE

CONSULTING AGREEMENT

 

THIS SECOND AMENDMENT TO THE CONSULTING AGREEMENT (this “Amendment”) is made and
entered into on June 30, 2015 by and between Farmland Partners Inc., a Maryland
corporation (the “Company”), and Jesse J. Hough, an individual (the
“Consultant”).

W I T N E S S E T H:

 

WHEREAS, the Company and the Consultant entered into the Consulting Agreement,
dated April 16, 2014, which was amended on April 16, 2015 (as amended, the
“Agreement”); and

 

WHEREAS, the Company and the Consultant desire to amend the Agreement to change
Consultant’s compensation. 

 

NOW THEREFORE, in consideration of the covenants and agreements herein contained
and other valuable consideration, the sufficiency and receipt of which is hereby
acknowledged, the parties hereto, intending to be legally bound, covenant and
agree as follows:

 

1.



FEES.  Section 2.2 of the Agreement hereby is amended to change the Annual Fee
for the second year of the Initial Term to $120,000.

2.



Agreement Remains in Effect.  Except as provided herein, all provisions, terms
and conditions of the Agreement shall remain in full force and effect. As
amended hereby, the Agreement is ratified and confirmed in all respects.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

 

 

 

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

COMPANY:

 

Farmland Partners Inc.

 

By: /s/ Luca Fabbri

Name: Luca Fabbri

Its:Chief Financial Officer

 

CONSULTANT:

 

Jesse J. Hough

 

By: _/s/ Jesse J. Hough________



 

 



--------------------------------------------------------------------------------